People v Jones (2017 NY Slip Op 07558)





People v Jones


2017 NY Slip Op 07558


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Kahn, JJ.


4871 30001/16

[*1]The People of the State of New York, Respondent,
vCarlton Jones, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Rachel L. Pecker of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Daniel P. Conviser, J.), entered on or about February 16, 2016, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court's discretionary upward departure to level two. Clear and convincing evidence established aggravating factors that were not adequately taken into account by the risk assessment instrument (see People v Gillotti, 23 NY3d 841 [2014]). In addition to the underlying sex crime, defendant's record included a very serious attempted murder conviction and an earlier conviction involving sexual intercourse with a child. These aggravating factors outweighed the mitigating factors cited by defendant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK